DETAILED ACTION
	This office action is response to communications for Application No. 15/896,318 filed on 11/20/2020.
Claims 1, 6-8, and 13-16 have been amended.
Claims 2 and 9 have been cancelled. 
Accordingly, claims 1, 3-8, and 10-16 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
	The applicant’s arguments, along with amendments, with respect to the objections of claims 6-8, 13, and 15 have been fully considered and are persuasive. Therefore, the objections have been withdrawn.
35 U.S.C. 112(b)
	The applicant’s arguments, along with amendments, with respect to the rejections of claims 7-9, and 14 have been fully considered and are persuasive. Therefore, the rejections has been withdrawn.
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the claim rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (U.S. Publication No. 2015/0310159 A1) hereinafter Raghavan, in view of Schubert et al. (U.S. Patent No. 2004/0025122A1 B1) hereinafter Schubert. 

	Regarding claims 1, 15, and 16, Raghavan discloses:
	(Claim 1) a computer implemented method of controlling verification coverage of a chip design (Raghavan, [0040], “… the scenario software implementations executing on a processing unit (for example CPU) of the integrated circuit (system-under-test) is fed with different values for each run of a test-application intent to ensure that multiple use-cases for the same test-application intent are verified to achieve a higher coverage”), comprising;
	(Claim 15) a computer program product (Raghavan, [0032], “Furthermore, the embodiments herein can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system.”), the computer program product comprising: a non-transitory computer readable storage medium having computer usable code embodied therewith, the computer usable program code comprising: computer usable code configured for (Raghavan, [0032], “Furthermore, the embodiments herein can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system.”);
	(Claim 16) a system for (Raghavan, [0020], “Various embodiments of the present technology provides a computer-implemented verification system for automatic generation of test software and test bench components based on verification scenario intents…”);
	providing a hardware design language specification (Raghavan, [0022], “The term “test-application intent” refers to the core verification intent of what is to be tested, provided in a specification language. The specification language includes for example SystemVerilog.”) that is adapted to simulate a behavior of a chip design (Raghavan, [0040], “The computer-implemented verification system 100 achieves the above by keeping a memory manager component present with the verification component 108 and the software library component 110 running on the system-under-test in synchronization. One or more constraint intents of the user are solved by a simulation engine that simulates the system-under-test.” Also, [0020], “… a device-programming intent and a scenario-control intent specified in a subset of SystemVerilog constructs for functional verification of system-on-chip on simulation and emulation platforms that overcomes the drawbacks of the above described and other existing technologies for functional verification of an integrated circuit.” – Examiner’s Note: The limitation “to simulate a behavior of a chip design” appears to be patentable weight.);
	providing a specification for simulation test scenarios (Raghavan, [0020], “Various embodiments of the present technology provides a computer-implemented verification system for automatic generation of test software and test bench components based on verification scenario intents comprising at least one of a test-application intent, at least one constraints, a device-programming intent and a scenario-control intent specified in a subset of SystemVerilog constructs for functional verification of system-on-chip on simulation and emulation platforms that overcomes the drawbacks of the above described and other existing technologies for functional verification of an integrated circuit.”), that is adapted to run verification tests (Raghavan, [0020], “Various embodiments of the present technology provides a computer-implemented verification system for automatic generation of test software and test bench components based on verification scenario intents....”) against an executable of the hardware design language specification (Raghavan, [0020], “…a device-programming intent and a scenario-control intent specified in a subset of SystemVerilog constructs for functional verification of system-on-chip on simulation and emulation platforms that overcomes the drawbacks of the above described and other existing technologies for functional verification of an integrated circuit.”);
	in the hardware design language specification, identifying specific parts of the behavior to be tested (Raghavan, [0022], “In an embodiment, the scenario compiler 106 is configured to receive a set of verification scenario intents from a user. The set of verification scenario intents comprises at least one of one or more test-application intents, one or more constraints, one or more device-programming intents and one or more scenario-control intent. The term “test-application intent” refers to the core verification intent of what is to be tested, provided in a specification language.” – Examiner’s Note: Raghavan teaches a verification method for the “intents” of a system under test, which represents an event or behavior to be tested. The applicant provides an example of a behavior as simply an event in the related code (Instant application, [0016], “A specific part of the behavior might be an event along with its associated commands. An event may be regarded as a situation where a logical level of a line changes. In chip simulation code, an event statement may be used to define what has to happen when the specified event occurs, whereas “what has to happen” is specified in related code.”)), 
	Raghavan does not expressly disclose the limitations, “instrumenting the identified parts in the hardware design language specification including a toggle that is adapted to switch on or off execution flow of the simulation software for the specific part of behavior finding corresponding parts in the specification for simulation test scenarios, and instrumenting the corresponding parts in the specification for simulation scenarios to exert control on the execution of a program flow that is based on the instrumented hardware design language specification.”
	However Schubert discloses instrumenting the identified parts in the hardware design language specification including a toggle that is adapted to switch on or off execution flow of the simulation software for the specific part of behavior (Schubert, [0341], “Then, during the operation of the Electronic System (1808), it can be detected whether those Break-points have triggered and thus, whether the associated HDL control flow statements have been reached. This, and similar, activation data from the DIC can be used in sequence 2303 to perform Hardware-Based HDL Code Coverage and Design Analysis.” [0349], “Break-point detection logic is used in the DIC to detect whether Break-points associated with control flow statements get detected. However, upon detection of one or more Break-points the execution of the DIC is not halted. At any time during the execution of the DIC the status of all Break-points is provided to the user to inform about covered or un-covered control flow code.” [0350], “Such Watch-points can similarly be activated and detected as a method to analyze code coverage of the data. For example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis. Such Toggle Coverage can be used to identify whether the tests applied to the electronic system cover particular value settings.” – Examiner’s Note: Schubert discloses a combination of “Watch-Points” and “Break-Points” for Toggle Coverage associated with the control flow, which under the broadest reasonable interpretation, represents a “toggle”. Further, Schubert also discloses break-point detection logic associated with the control flow to halt the execution, which also represents a toggle to stop the flow of execution.);
	finding corresponding parts in the specification for simulation test scenarios (Schubert, [0122], “The detailed design instrumentation processing 400 initially receives 402 a HDL description of an electronic system. The HDL description is then parsed and analyzed 404. The analysis 404 of the HDL description can identify portions that cannot be instrumented or that can only be instrumented in certain ways. The result of the analysis 404 can be used to determine whether particular instrumentation directives are valid, and thus can be followed by the instrumentor.”), and
	instrumenting the corresponding parts in the specification for simulation scenarios to exert control on the execution of a program flow that is based on the instrumented hardware design language specification (Schubert, [0119], “The instrumentor 302 also produces an optional DIC HDL description 318. The DIC HDL description 318 can be utilized by a functional simulator or synthesis and place & route tools.” [0148], “The instrumentation system 700 receives a HDL description 702 of an electronic system… The purpose of control flow analysis is to reflect that break-points can be set at very particular locations in the HDL description which pertain to HDL control flow statements.”)
	Raghavan and Schubert are each and respectively analogous to the instant application because they are from the same field of endeavor involving verification coverage techniques.  
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Schubert’s design of “instrumenting the identified parts in the hardware design language specification including a toggle that is adapted to switch on or off execution flow of the simulation software for the specific part of behavior finding corresponding parts in the specification for simulation test scenarios, and instrumenting the corresponding parts in the specification for simulation scenarios to exert control on the execution of a program flow that is based on the instrumented hardware design language specification” into the design of Raghavan to perform coverage analysis for particular paths in the code (Schubert, [350], “or example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis. Such Toggle Coverage can be used to identify whether the tests applied to the electronic system cover particular value settings.”).

	Regarding claim 3, Raghavan does not expressly teach the limitations of “wherein instrumenting the corresponding parts in the specification for simulation test scenarios comprises providing a control part therein that is adapted to control a toggle in the hardware design language specification”.
(Schubert, [0341], “Then, during the operation of the Electronic System (1808), it can be detected whether those Break-points have triggered and thus, whether the associated HDL control flow statements have been reached. This, and similar, activation data from the DIC can be used in sequence 2303 to perform Hardware-Based HDL Code Coverage and Design Analysis.” [0349], “Break-point detection logic is used in the DIC to detect whether Break-points associated with control flow statements get detected. However, upon detection of one or more Break-points the execution of the DIC is not halted. At any time during the execution of the DIC the status of all Break-points is provided to the user to inform about covered or un-covered control flow code.” [0350], “Such Watch-points can similarly be activated and detected as a method to analyze code coverage of the data. For example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis. Such Toggle Coverage can be used to identify whether the tests applied to the electronic system cover particular value settings.”);
	Refer to the analysis of claim 1 for the motivation to combine references. 

	Regarding claim 4, Raghavan teaches wherein the hardware design language specification is adapted to specify the behavior of the chip on a register transfer level (Raghavan, [0022], “The specification language includes for example SystemVerilog. The term “constraints” refers to one or more constraints on a verification scenario/intent, provided in the specification language. The term “device-programming intent” refers to a mechanism to program underneath hardware registers, provided in the specification language.”). 

	Regarding claim 5, Raghavan teaches wherein the hardware design language specification comprises hardware events (Raghavan, [0020], “The term “device-programming intent” refers to a mechanism to program underneath hardware registers, provided in the specification language. The term “scenario-control intent” refers to how and when a scenario needs to be executed in conjunction with other scenarios or test-bench events. The scenario compiler 106 generates one or more open verification methodology (OVM) and/or universal verification methodology (UVM) compliant test bench sequences and one or more scenario software implementations based on the set of verification scenario intents.” Also, [0025], “The set of verification scenario intents are specified in a subset of a set of SystemVerilog constructs. In an embodiment, the one or more test-bench sequences are generated in SystemVerilog. In an embodiment, the set of verification scenario intents is provided using extensions to at least one of a set of base classes comprising a resource base class, a scenario base class, a scenario extended class, and a sequence-item base class.”), wherein a hardware event is assigned to a simulation test scenario (Raghavan, [0020], “The term “device-programming intent” refers to a mechanism to program underneath hardware registers, provided in the specification language. The term “scenario-control intent” refers to how and when a scenario needs to be executed in conjunction with other scenarios or test-bench events. The scenario compiler 106 generates one or more open verification methodology (OVM) and/or universal verification methodology (UVM) compliant test bench sequences and one or more scenario software implementations based on the set of verification scenario intents.”).

	Regarding clam 6, Raghavan teaches further comprising creating a list of event groups from said hardware design language specification (Raghavan, [0042], “In one embodiment, the computer-implemented verification system 100 of the present technology has a) an ability to raise or drop OVM or UVM objection while in execution, b) an ability to launch OVM or UVM sequence on any verification IP component present in the test-bench from the software, c) the capability of providing tool-defined synchronization events and call backs on these events in a test-bench side, d) provision for defining user-defined events and call backs on such events, and e) provision for defining the software coverage points and sampling them.” – Examiner’s Note: Raghavan teaches the ability to create test-bench side and user-defined events, which represents a list of event groups from the hardware design language specification.), wherein the events in a respective group belong to a same simulation test scenario (Raghavan, [0042], “In an embodiment, one or more synchronization details are streamed between the scenario compiler 106, the verification component 108 and the software library component 110 through one or more memory channels created in a memory 350 of the system-under-test 320. The above described infrastructure of a memory channel, the verification component 108 and the software library component 110 components makes it possible for one or more users to coordinate event activity in the test-bench and the scenario software implementations.” – Examiner’s Note: Raghavan teaches the ability to synchronize the components of the system which represents the events belonging to the same simulation test scenario. For further evidence, Raghavan teaches the ability to feed different values for the verification of a same test-applicant intent, which represents the events belonging to a same simulation,  to achieve higher coverage (Raghavan, [0040], “When a top-level OVM and/or UVM test starts an execution of the verification scenario intent of a user on a verification platform of the integrated circuit, during simulation and/or execution, based on one or more constraint intents of the user, the scenario software implementations executing on a processing unit (for example CPU) of the integrated circuit (system-under-test) is fed with different values for each run of a test-application intent to ensure that multiple use-cases for the same test-application intent are verified to achieve a higher coverage.”). 

	Regarding claim 7, Raghavan teaches further comprising, for each event from a list of event groups (Schubert, [0132], “Design Control (DC) provides the designer with a method to specify the events that control DV and DP. DC can be accomplished by one or more trigger conditions.” [0146], “Further, the design instrumentation database 600 includes a text-to-netlist (T2N) database 608 and a netlist-to-text (N2T) database 610. The T2N database 608 and the N2T database 610 provide for each HDL identifier the associations between the HDL location and element.”), generating in the specification for simulation test scenarios, a toggle that is adapted to switch on or off execution flow of the simulation software for specific parts of the behavior (Schubert, [0341], “Then, during the operation of the Electronic System (1808), it can be detected whether those Break-points have triggered and thus, whether the associated HDL control flow statements have been reached. This, and similar, activation data from the DIC can be used in sequence 2303 to perform Hardware-Based HDL Code Coverage and Design Analysis.” [0349], “Break-point detection logic is used in the DIC to detect whether Break-points associated with control flow statements get detected. However, upon detection of one or more Break-points the execution of the DIC is not halted. At any time during the execution of the DIC the status of all Break-points is provided to the user to inform about covered or un-covered control flow code.” [0350], “Such Watch-points can similarly be activated and detected as a method to analyze code coverage of the data. For example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis. Such Toggle Coverage can be used to identify whether the tests applied to the electronic system cover particular value settings.” – Examiner’s Note: Schubert discloses a combination of “Watch-Points” and “Break-Points” for Toggle Coverage associated with the control flow, which under the broadest reasonable interpretation, represents a “toggle”. Further, Schubert also discloses break-point detection logic associated with the control flow to halt the execution, which also represents a toggle to stop the flow of execution.).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 8, Raghavan does not expressly teach “further comprising, for each simulation test scenario, instrumenting the hardware design language specification by generating means therein to control a toggle associated with the said simulation test scenario such that a respective coverage checker is enabled when the scenario is entered and is disabled when the scenario has passed”. 
	However, Schubert teaches further comprising, for each simulation test scenario, instrumenting the hardware design language specification entered by generating means therein to control a toggle associated with the said simulation test scenario such, for each simulation teach  (Schubert, [0341], “Then, during the operation of the Electronic System (1808), it can be detected whether those Break-points have triggered and thus, whether the associated HDL control flow statements have been reached. This, and similar, activation data from the DIC can be used in sequence 2303 to perform Hardware-Based HDL Code Coverage and Design Analysis.” [0349], “Break-point detection logic is used in the DIC to detect whether Break-points associated with control flow statements get detected. However, upon detection of one or more Break-points the execution of the DIC is not halted. At any time during the execution of the DIC the status of all Break-points is provided to the user to inform about covered or un-covered control flow code.” [0350], “Such Watch-points can similarly be activated and detected as a method to analyze code coverage of the data. For example, combinations of Break-points and Watch-points can be set to perform Toggle Coverage for data path analysis. Such Toggle Coverage can be used to identify whether the tests applied to the electronic system cover particular value settings.” – Examiner’s Note: Schubert discloses a combination of “Watch-Points” and “Break-Points” for Toggle Coverage associated with the control flow, which under the broadest reasonable interpretation, represents a “toggle”. Further, Schubert also discloses break-point detection logic associated with the control flow to halt the execution, which also represents a toggle to stop the flow of execution.);
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 10, Raghavan teaches wherein the verification coverage of the specification for simulation test scenarios is determined from specified coverage points based on (Raghavan, [0042], “In one embodiment, the computer-implemented verification system 100 of the present technology has a) an ability to raise or drop OVM or UVM objection while in execution, b) an ability to launch OVM or UVM sequence on any verification IP component present in the test-bench from the software, c) the capability of providing tool-defined synchronization events and call backs on these events in a test-bench side, d) provision for defining user-defined events and call backs on such events, and e) provision for defining the software coverage points and sampling them.” – Examiner’s Note: Raghavan teaches the ability to define software coverage points from the UVM sequence, which represents the graph path specification.).

	Regarding claim 11, Raghavan teaches wherein a hardware test coverage is determined based on the occurrence of selected events (Raghavan, [0040], “When a top-level OVM and/or UVM test starts an execution of the verification scenario intent of a user on a verification platform of the integrated circuit, during simulation and/or execution, based on one or more constraint intents of the user, the scenario software implementations executing on a processing unit (for example CPU) of the integrated circuit (system-under-test) is fed with different values for each run of a test-application intent to ensure that multiple use-cases for the same test-application intent are verified to achieve a higher coverage.” – Examiner’s Note: Raghavan teaches the ability ensure multiple use-cases to achieve higher coverage, which represents an occurrence of selected events. For further evidence, Raghavan teaches providing score boards based on the constraint intent for sample coverage, which also represents an occurrence of selected events (Raghavan, [0063], “Also, the computer-implemented verification system 100 automatically generates relevant test-bench components like score-boards based on constraint intent and samples coverage for each run of the test-application. The computer-implemented verification system 100 provides a unique mechanism of notifying test-bench about test-software execution to avoid premature exiting of simulation.”). 

	Regarding claim 12, Raghavan teaches wherein the steps of instrumenting the identified parts in the hardware design language specification, finding corresponding parts in the specification for simulation test scenarios, and instrumenting the corresponding parts in the specification for simulation test scenarios are performed automatically (Raghavan, [0020], “Various embodiments of the present technology provides a computer-implemented verification system for automatic generation of test software and test bench components based on verification scenario intents comprising at least one of a test-application intent, at least one constraints, a device-programming intent and a scenario-control intent specified in a subset of SystemVerilog constructs for functional verification of system-on-chip on simulation and emulation platforms that overcomes the drawbacks of the above described and other existing technologies for functional verification of an integrated circuit.” Also, [0029], “In an embodiment, the scenario compiler 106 is configured to automatically infer from a hierarchical combination of at least one of the test-application intent, at least one constraint, the device-programming intent, and/or the scenario-control intent that are decoupled from one another.”)

	Regarding claim 13, Raghavan teaches further comprising automatically assessing, as to whether or not a coverage is achieved (Raghavan, [0040], “When a top-level OVM and/or UVM test starts an execution of the verification scenario intent of a user on a verification platform of the integrated circuit, during simulation and/or execution, based on one or more constraint intents of the user, the scenario software implementations executing on a processing unit (for example CPU) of the integrated circuit (system-under-test) is fed with different values for each run of a test-application intent to ensure that multiple use-cases for the same test-application intent are verified to achieve a higher coverage.”).  

	Regarding claim 14, Raghavan teaches wherein the hardware design language specification is written in a hardware description language (Raghavan, [0020], “Various embodiments of the present technology provides a computer-implemented verification system for automatic generation of test software and test bench components based on verification scenario intents comprising at least one of a test-application intent, at least one constraints, a device-programming intent and a scenario-control intent specified in a subset of SystemVerilog constructs for functional verification of system-on-chip on simulation and emulation platforms that overcomes the drawbacks of the above described and other existing technologies for functional verification of an integrated circuit.” [0062], “The intent acceptance mechanism of the computer-implemented verification system 100 disclosed herein is based on retargeting an existing verification language like SystemVerilog for providing verification intent. SystemVerilog is a hardware description and verification language, adopted as IEEE standard 1800-2012.”).

Conclusion
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2019/0235713 A1 teaches systems and methods for tracking progress of design of a semiconductor device.
	U.S. Publication No. 2019/0005173 A1 teaches systems and methods for security and safety fault analysis.
	U.S. Publication No. 2017/0074932 A1 teaches integrated circuit verification using parameterized configuration.
	U.S. Patent 10,031,991 B1 teaches a computer-implemented method for electronic design verification. Embodiments may include receiving an electronic design environment including both a design under test (“DUT”) and a testbench.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127
02/24/2020                                                                                                                                                                                                        

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128